         Case 1:18-cv-01679-TCW Document 65 Filed 12/14/18 Page 1 of 1




       In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                                (Filed: December 14, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                          ORDER

       On December 12, 2018, Plaintiff Pennsylvania Higher Education Assistance
Authority filed a motion to amend this Court’s previous scheduling order and establish a
separate briefing schedule. After carefully considering the motion, the Court prefers to
receive all of the Plaintiffs’ briefs in this case at the same time. Therefore, for reasons of
judicial efficiency, the motion is DENIED.

       IT IS SO ORDERED.

                                                         s/ Thomas C. Wheeler
                                                         THOMAS C. WHEELER
                                                         Judge
